
	
		I
		112th CONGRESS
		1st Session
		H. R. 3598
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Ms. Clarke of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prohibit fees with respect to electronic benefit
		  transfer debit cards used in connection with unemployment
		  compensation.
	
	
		1.Prohibition on charging fees
			 in connection with EBT debit cards in connection with unemployment
			 compensation
			(a)Approval of
			 State lawsParagraph (4) of
			 section 3304(a) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new sentence:
				
					For
				purposes of this paragraph, expenses of administration includes any fee in
				connection with the use of electronic benefit transfer debit cards for the
				payment of unemployment
				compensation..
			(b)Unemployment
			 fund definitionSubsection
			 (f) of section 3306 of such Code is amended by adding at the end the following
			 flush sentence:
				
					For
				purposes of this subsection, expenses of administration includes any fee in
				connection with the use of electronic benefit transfer debit cards for the
				payment of unemployment
				compensation..
			(c)CertificationSection 303(a)(5) of the Social Security
			 Act is amended by striking and at the end and inserting the
			 following: Provided further, That, for purposes of this
			 paragraph, expenses of administration includes any fee in connection with the
			 use of electronic benefit transfer debit cards for the payment of unemployment
			 compensation; and.
			(d)Effective
			 dateIn the case of any
			 State, the amendments made by this section shall apply with respect to
			 compensation paid for weeks which begin after the end of the 1-month period
			 beginning on the last day of the first session of the State legislature which
			 begins after the date of the enactment of this Act.
			
